ON MOTION
PER CURIAM.

ORDER

The court considers whether to consolidate James E. Slate’s appeals and to transfer the appeals to the United States Court of Appeals for the Fourth Circuit.
State filed an appeal with the Merit Systems Protection Board, challenging his removal from his position at the United States Postal Service (USPS). On March 19, 2003, the Administrative Judge sustained Slate’s removal. Slate’s petition for full board review was denied on May 10, 2004.
State further challenged his removal in complaints filed with the United States District Court for the Middle District of North Carolina. On September 30, 2008, the district court granted summary judgment in favor of the USPS and dismissed Slate’s complaints with prejudice. Slate filed his notices of appeal on October 28, 2008, seeking review by this court.
This court does not have jurisdiction over these appeals. This court’s jurisdiction to review decisions of the district courts involves primarily disputes concerning patent infringement or certain lawsuits against the United States. See 28 U.S.C. § 1295. Thus, we deem it appropriate to transfer these appeals to the United States Court of Appeals for the Fourth Circuit, which would have jurisdiction over appeals coming from the United States District Court for the Middle District of North Carolina. See 28 U.S.C. § 1361.
Accordingly,
IT IS ORDERED THAT:
(1) These appeals are consolidated.
*542(2) These appeals are transferred to the United States Court of Appeals for the Fourth Circuit pursuant to 28 U.S.C. § 1631.